Citation Nr: 0333627	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlemnt to service connection for an eye disorder.  

2.  Entitlement to service connection for a respiratory 
disorder other than asthma (claimed as allergies and 
bronchitis).  

3.  Entitlement to initial compensable disability ratings for 
left carpal tunnel syndrome.  

4.  Entitlement to initial compensable disability ratings for 
right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On December 11, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran is to be afforded VA eye, lung, and 
neurological examinations for the purpose of 
determining the nature and etiology of claimed eye 
disorder and a respiratory disorder other than 
asthma (claimed as allergies and bronchitis), and 
the nature and severity of his service-connected 
carpal tunnel syndrome of the wrists.  The 
veteran's claims folder in its entirety is to be 
furnished to each examiner prior to any evaluation 
of the veteran for use in the study of this case.  
Such examinations are to include a review of the 
veteran's history and current complaints, as well 
as comprehensive clinical evaluations and any and 
all diagnostic studies deemed warranted by any 
examiner.  All applicable diagnoses must be fully 
set forth.  If any examiner is unable to render any 
finding or opinion requested, it should be so 
indicated on the record and the reasons therefor 
should be noted.  The factors upon which any 
medical opinion is based should be set forth for 
the record.  

The eye examiner should provide detailed findings 
as to each of the queries which follow:

(a)  Following a review of service medical records 
which identify various diagnoses, such as corneal 
erosions, corneal map-dot dystrophy, floaters, 
astigmatism, presbyopia, myopia, keratitis, limbal 
congestion, and others, determine what current 
disabilities of the eyes are now present.  As well, 
as to each diagnosis, noted whether each diagnosed 
entity is of an acquired or congenital or 
developmental origin.  

(b)  Offer a professional opinion with full 
supporting rationale as to whether it is at least 
as likely as not that any current, acquired eye 
disorder had its onset during the veteran's periods 
of military service from September 1965 to January 
1969 and from March 1972 to January 1998, or is 
otherwise the result of the veteran's periods of 
military service.  

The lung examiner should provide detailed findings 
to each of the queries which follow:

(a)  Indicate whether or not the veteran has any 
chronic manifestations of allergies; and, if so, 
note the correct diagnosis and all manifestations.  
Also note whether any currently existing allergies 
are seasonal, subsiding on the absence of or 
memoval of the allergen; and whether it is at least 
as likely as not that any chronic residual of the 
veteran's allergies are separate and distinct from 
his service-connected asthma.

(b)  Ascertain whether there is current disability 
involving bronchitis or other respiratory disorder 
apart from the veteran's service-connected asthma, 
and if so, offer an opinion as to whether it is at 
least as likely as not that the veteran's 
bronchitis or other respiratory disorder is a 
disability that is separate and apart from the 
veteran's service-connected asthma.

The examining neurologist should provide detailed 
findings to each of the queries which follow:

(a)  Describe the condition of each of the 
veteran's wrists, noting the presence or absence of 
ankylosis and, if present, the degree thereof, in 
addition to range of motion values for dorsiflexion 
and palmar flexion of each wrist.  The examiner 
should also note which of the veteran's upper 
extremities is the dominant one.

(b)  Note whether there is present or absent 
complete paralysis of the median nerve on the right 
and the left; whether there is incomplete paralysis 
of the median nerve on the right and the left, and, 
if so, whether the degree of paralysis is mild, 
moderate, or severe in degree; and whether there is 
present or absent neuritis or neuralgia of the 
median nerve on the right and/or left.  

(c)  Identify whether there is present or absent 
objective signs of pain of either wrist 
attributable to carpal tunnel syndrome and whether 
such pain, if any, could significantly limit 
functional ability during flare-ups or when the 
affected part is used repeatedly over a period of 
time.  This determination should also, if feasible, 
be portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups.  

(d)  Determine whether there is present or absent 
weakened movement, painful motion, excess 
fatigability, or incoordination of either wrist 
attributable to the service-connected carpal tunnel 
syndrome, and, if feasible, any such determination 
should also be expressed in terms of the degree of 
additional range of motion loss due to any weakened 
or painful movement, excess fatigability, or 
incoordination.

(e)  It is requested that in responding to the 
questions posed that each examiner preface his or 
her answers with any italicized phrase indicating 
the VA's standard of proof.

(2)  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





